Broyles, P. J.
This was a rule nisi for the forfeiture of a bond given in a criminal case. The only error assigned in the bill of exceptions is upon the judgment of the court sustaining a demurrer filed - to the answer of the sureties upon the bond. It does not appear, either from the bill of exceptions or the record, that any final judgment was ever rendered. The bill of exceptions therefore can not be maintained. Byrd v. Brown, 17 Ga. App. 422 (87 S. E. 607); Vaughn V. Milner, 121 Ga. 436 (49 S. E. 287); United Glass Go. v. McConnell, 110 Ga. 616 (36 S. E. 58); Harrell v. Tift, 70 Ga. 730; Newberry v. Tenant, 121 Ga. 561 (49 S. E. 621); Hendricks v. Reid, 125 Ga. 775 (54 S. E. 747); Piedmont Co. v. Kelley, 125 Ga. 759 (54 S. E. 748); Simmons v. Scarborough, 129 Ga. 125 (58 S. E. 1037); Lyndon v. Georgia Ry. &c. Co., 129 Ga. 353 (58 S. E. 1047) ; Mertins v. Pritchard, 135 Ga. 643 (70 S. E. 328). The ruling in Haskins v. Bank, 100 Ga. 216 (27 S. E. 985), cited by plaintiff in error, that “it is not essential to the legal completeness of a bill of exceptions,' sued out in due time and assigning error upon an order striking a plea, that it should contain an exception to the final judgment in the plaintiff’s favor,” is contrary to the earlier adjudication in Harrell v. Tift, supra, and was practically overruled in Kibben v. Coastwise Dredging Co., 120 Ga. 899 (48 S. E. 330), and in Montgomery v. Reynolds, 124 Ga. 1053 (53 S. E. 512). Moreover, in the Haskins case it appeared that a final judgment therein had been rendered.

Writ of error dismissed.


Bloodworth and Harwell, JJ., concur.